                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 RONALD AARON MINK,                               CV 20-05-BLG-SPW-TJC

                     Plaintiff,
                                                   ORDER
 vs.

 YELLOWSTONE COUNTY
 DETENTION FACILITY, et al.,

                     Defendants.


       The Court having been notified of developments in the settlement of this

case that will require further delay (Doc. 60),

       IT IS HEREBY ORDERED that the parties shall file a stipulation to dismiss

together with a proposed order dismissing the case or, in the alternative, a status

report notifying the Court of the parties’ progress by August 13, 2021.

       DATED this 29th day of June, 2021.

                                        _________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
